Response to Applicant’s Arguments
	Applicant’s arguments filed 9/9/2021 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: generating a global facial depth map and a luminance map based on the captured image; segmenting the captured image into a plurality of segments; for each segment in the plurality of segments, minimizing a displacement energy of the respective segment using a least square minimization of a linear system for the respective segment, the displacement energy being defined by a relationship between a detailed depth map, the global facial depth map and the luminance map; generating the detailed depth map based on the minimized displacement energy for each segment in the plurality of segments, wherein the detailed depth map captures three-dimensional facial details of the user in the received image; and rendering one or more visual effects over the face of the user within the captured image using the generated detailed depth map, wherein a position of the face of the user and the captured three-dimensional facial details of the user in the image are preserved in the rendered one or more visual effects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616